DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 17 October 2019.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 October 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kayton et al. (US Publication 2013/0173243).
With respect to claims 1, 13, and 20, Kayton teaches A mesh network for an electrical distribution system, (smart grid network, Paragraph 33) the mesh network comprising: 
a plurality of nodes each structured to monitor a corresponding electrical device or section of the electrical distribution system; (smart grid device monitors part of grid, Paragraph 33) and 
a network head, (emulator controller, Paragraph 33)
wherein the plurality of nodes includes a first node structured to generate and output a message to the network head in response to an event, (smart grid device sends a response to controller in response to broadcast received, Examiner note: event is defined in specification as broadcast message, Paragraph 33)
wherein the message includes at least one first information item associated with the first node, the electrical device monitored by the first node, or the section of the electrical distribution system monitored by the first node, (response includes results of individual smart grid, Paragraph 33) and
 wherein the plurality of nodes includes a second node disposed on a communication path between the first node and the network head (smart grid devices are connected between each other and controller, Paragraph 33) and being structured to add at least one second information item associated with the second node, the electrical device monitored by the second node, or the section of the electrical distribution system monitored by the second node to the message(smart grid devices adds its own results to the response, Paragraph 33)  and to output the message to the network head. (Aggregate response messages are then sent to the emulator controller, Paragraph 33)
With respect to claims 2 and 14, Kayton teaches wherein the event is an outage in the electrical device or the section of the electrical distribution system monitored by the first node, wherein the at least one first information item is an outage status of the electrical device or the section of the electrical distribution system monitored by the first node, and wherein the at least one second information item is an outage status of the electrical device or the section of the electrical distribution system monitored by the second node. (The aggregate response message represents the complete system state of all smart grid devices known by the particular smart grid node, Paragraph 56)
With respect to claims 3 and 15, Kayton teaches the at least one first information item includes a timestamp or identification information corresponding to the first node, and wherein the at least one second information item includes a timestamp or identification information corresponding to the second node. (The aggregate response message includes timestamps, Paragraph 52)
With respect to claim 4, Kayton teaches wherein the at least one first information item includes information on one or more characteristics of the electrical device or section of the electrical distribution system monitored by the first node, and wherein the at least one second information item includes information on one or more characteristics of the electrical device or section of the electrical distribution system monitored by the second node. (The aggregate response message includes configuration flags, Paragraph 52)
With respect to claims 5 and 16, Kayton teaches wherein the event is a request received by the first node, and wherein the network head is structured to generate and output the request to the first node. (the controller generates and sends a control broadcast message requesting smart grid device status. Smart grid devices send a response to controller in response to broadcast received, Examiner note: event is defined in specification as broadcast message, Paragraph 33)
With respect to claims 6 and 17, Kayton teaches wherein the network head is structured to generate and output the request to two or more of the plurality of nodes. (the controller generates and sends a control broadcast message requesting smart grid device status to all Smart grid devices, Paragraph 33)
With respect to claim 7, Kayton teaches wherein the first node is structured to monitor a first section of the electrical distribution system corresponding to a first branch of the electrical distribution system, and wherein the second node is structured to monitor a second section of the electrical distribution system corresponding to a second branch of the electrical distribution system, wherein the first branch and the second branch are different. (smart grid devices monitor different parts of grid, Paragraph 33)
With respect to claim 11, Kayton teaches wherein the event is restoration of power to the second of the electrical distribution system monitored by the first node, an operating status of the electrical device monitored by the node, or is based on one or more characteristics of the electrical device or the section of the electrical distribution system monitored by the node. (the event is requesting smart grid device status information, Paragraph 11)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kayton et al. (US Publication 2013/0173243) in view of Alexander et al. (US Publication 2018/0109966).
With respect to claims 8 and 19, Kayton doesn’t teach wherein the first node is structured to be powered by the electrical distribution system, wherein the first node includes a backup power supply, and wherein the first node is structured to use power from the backup power supply to output the message to the network head.
Alexander teaches wherein the first node is structured to be powered by the electrical distribution system, wherein the first node includes a backup power supply, and wherein the first node is structured to use power from the backup power supply to output the message to the network head. (it is necessary for devices affected by the network disruption to immediately find alternative pathways in order to continue transmitting information to their associated gateways (which themselves, if affected, generally have longer-duration backup power, on the order of many hours), that allows them to continue to operate fully even during extended periods of power outage affecting the underlying electrical distribution network. The difficulty with accomplishing this goal of continued message forwarding is that in an outage, the electrical grid fails to provide power to affected devices that must then rely on short-duration backup power sources (e.g., small capacitors). The typical device backup power supply only provides sufficient energy to support limited communications, Paragraph 08)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Kayton by including backup power supply as taught by Alexander. The motivation for combining Kayton and Alexander is to be able to continue forwarding messages during power outage.
With respect to claim 9, Kayton doesn’t teach wherein the backup power supply includes one or more of a battery and a capacitor.
Alexander teaches wherein the backup power supply includes one or more of a battery and a capacitor. (backup power supply includes capacitors, Paragraph 08)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Kayton by including backup power supply as taught by Alexander. The motivation for combining Kayton and Alexander is to be able to continue forwarding messages during power outage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kayton et al. (US Publication 2013/0173243) in view of Merlin et al. (US Publication 2014/0146678).
With respect to claim 12, Kayton doesn’t teach wherein the second node is structured to compress the message information before outputting the message to the network head
Merlin teaches wherein the second node is structured to compress the message information before outputting the message to the network head. (The transmitting device may compress the paging message before transmitting to the receiver, Paragraph 226)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Kayton by including message compression as taught by Merlin. The motivation for combining Kayton and Merlin is to be able to reduced overhead when transmitting multiple messages.
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaswani et al. (US Publication 2014/0085105) discloses the system has several electric meters which are connected to a power distribution network. Each of several communication nodes is associated with an electric meter to receive information identifying neighboring communication node, and information identifying the power distribution equipment from which electric meter received electric power. One communication node is provided to select another neighboring communication node based on received information and transmit an immediate notification of outage to selected communication node.

Mills et al. (US 2013/0094430) discloses A first radio transceiver is operationally coupled to the processor. A second radio transceiver different from the first radio transceiver is operationally coupled to the processor. The processor receives unencrypted data from data channels, and packages the unencrypted data into predefined unencrypted data structures. The packaged unencrypted data is forwarded to the second radio transceiver, where the packaged unencrypted data is transmitted according to telecommunications standard.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472